ON MOTION
LOURIE, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Cecil W. Miller, Jr.’s appeal for lack of jurisdiction. Miller has not responded.
Miller filed a Notice of Appeal (NOA) from a May 22, 2001 Board of Veterans’ Appeals (BVA) decision, which the United States Court of Appeals for Veterans Claims received more than 120 days after the BVA mailed its decision. The Court of Appeals for Veterans Claims dismissed Miller’s appeal for lack of jurisdiction because Miller had filed his NOA more than 120 days after the BVA final decision. Miller appeals that order to this court.
Under 38 U.S.C. § 7292, this court has limited jurisdiction over appeals from decisions of the Veterans Court. See Forshey v. Principi, 284 F.3d 1335, 1338 (Fed. Cir. 2002) (en banc). Miller’s appeal does not satisfy any of the grounds for invoking this court’s jurisdiction. The Court of Appeals for Veterans Claims’ order dismissing for lack of jurisdiction did not address or otherwise depend on any issue of validity or interpretation of any statute or regulation, nor did Miller raise any argument concerning the validity or interpretation of any such provision. See Albun v. Brown, 9 F.3d 1528 (Fed.Cir.1993) (appeal seeking review of Court of Appeals for Veterans Claims’ dismissal of appeal for lack of jurisdiction based on appellant’s failure to submit timely NOA did not fall within this court’s jurisdiction).
In his response, Miller checked “yes” in response to the question whether the decision involved the validity or interpretation of a statute or regulation, but states only that “[ijssue not timely filed” and asks this court to “reinstate [his] case for final disposition.” Miller fails to make any specific claims concerning constitutional issues or the validity or interpretation of any statutes or regulations. Miller’s appeal is therefore not within this court’s jurisdiction.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion to waive the requirements of Fed. Cir. R. 27(f) is granted.
*477(2) The Secretary’s motion to dismiss is granted.
(3) Each side shall bear its own costs.